Citation Nr: 1224950	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and November 2007 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned and a copy of the transcript of that hearing has been associated with the claims file.

In a September 2011 decision, the Board reopened the Veteran's claim for service connection for a bilateral knee disability and remanded this claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for a bilateral knee disability must be remanded for further development.  

In a September 2011 remand, the Board, in part, instructed the RO, via the AMC, to provide the Veteran with a VA examination in order to determine the nature and etiology of any bilateral knee disorders present.  The remand instructions related to the VA examination provided that the VA examiner should, in relevant part, specify the nature of any current knee condition (bilateral or unilateral), provide diagnoses for all identified disabilities and discuss the likelihood (likely, unlikely, or at least as likely as not) that any diagnosed bilateral knee disorder had an onset in service, or otherwise was causally or etiologically related to a disease or injury incurred in active service.  The Board also instructed the VA examiner to specifically take into consideration the September 1978 sick call notes and the October 1978 Medical Board Report in furnishing his opinion.  Additionally, the Board emphasized to the examiner that it had found that the Veteran did not have a pre-existing knee condition prior to his service and was considered to have been in sound condition at his enlistment.  See September 2011 Board decision, pgs. 14, 17; 38 U.S.C.A. 
§ 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004).  

The Veteran was provided a VA examination in October 2011, wherein he was diagnosed with Osgood Schlatter's disease, with a date of diagnosis in 1978, and degenerative joint disease, with a date of diagnosis in 2009.  The examiner opined that it was less likely than not that the Veteran's condition was incurred or caused by the claimed in-service injury, event or illness.  In his rationale, the examiner explained that Osgood Schlatter's disease did not lead to the current condition of degenerative joint disease and that Osgood Schlatter's disease was a preexisting condition which was symptomatic prior to service.  

Based on the foregoing, it appears that the examiner did not consider the Board's remand instructions and specifically did not note that that the Board had found that the Veteran did not have a pre-existing knee condition prior to his service and was considered to have been in sound condition at his enlistment.  Moreover, it appears that the examiner diagnosed the Veteran with Osgood-Schlatter's disease and degenerative joint disease, however, his opinion does not clearly address whether each of the two diagnosed conditions had their onset in service or were otherwise causally or etiologically related to a disease or injury incurred in active service.  As such, the Board finds that the October 2011 VA examination and opinion are inadequate, therefore this case must be remanded for an addendum opinion to address the specific instructions laid out by the Board.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the Board finds that it is necessary to remand the claim again for full compliance with the Board's September 2011 remand instructions, and specifically for the VA examiner to address the exact questions set forth in the remand instructions, as posed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should forward the claims file to the VA examiner who last performed the October 2011 VA examination of the Veteran's bilateral knees, or, if this examiner is not available, the claims file should be forwarded to a similar specialist, for a supplemental opinion to determine the nature and etiology of any bilateral knee disorders that may be present.  

If the examiner determines that evaluation of the Veteran is necessary, appropriate arrangements must be made. 

The examiner is required to review all pertinent service treatment records and VA medical records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  The examiner should specifically take into consideration the September 1978 sick call notes and the October 1978 Medical Board Report.  Following a review of the record, the examiner should provide a response to the following:

a.  Specify the nature of any current knee condition (bilateral or unilateral), and provide diagnoses for all identified disabilities.  

b.  Discuss the likelihood (likely, unlikely, or at least as likely as not) that any of the diagnosed bilateral knee disorder(s) had its/their onset in service, or otherwise is/are causally or etiologically related to a disease or injury incurred in active service.  A separate opinion should be furnished for each diagnosed knee disability.  [For purposes of this examination, the examiner is once again hereby informed that the Board has found that the Veteran did not have a pre-existing knee condition prior to his service, and is considered to have been in sound condition at his enlistment.]

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion.  

2. Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3. After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


